DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.
Status of Claims
In an amendment filed 1/18/2022, Applicant amended claims 1-6, 9-16, and cancelled claims 20-22.  This amendment is acknowledged.  Claims 1-19 are pending, claims 18-19 are withdrawn from consideration, and claims 1-17 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the distance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the outer perimeter” in line 1-2 and "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-17 are therefore also rejected as they depend from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins US Pat. No. 5,624,295 in view of Bourdelaise et al. US Pat. No. 8,876,574 and Putland US Pub. No. 2016/0136517.
In Reference to Claim 1
Watkins teaches:
A handheld confetti launching system defining a glow in the dark quality (handheld confetti launching systems, Fig. 1-8), said confetti launching system comprising:
an at least partially hollow tube (10) defining an elongated body (tubular wall 12 with barrel portion 18) having an outer surface (outer portion of wall 12), an inner surface (inner portion of wall 12), an inner-tube-diameter (distance across the hollow of 12 at end 18), a first end (bottom end of 12) and an opposing second end (top end of 12 near 18) wherein the distance between the first end and the second end defines a body-length (body 12 has a length, Fig. 2), and wherein the elongated body defines a central axis running through the elongated body (axis running through the center along the length, Fig. 2-3), and wherein at least a portion of the outer surface is configured for being held in a user’s hand (user’s hand 14 grasps the outer surface of the body 12, Fig. 1);
at least one confetti bundle comprising a plurality of confetti pieces defining a bundle length and a bundle weight (bundle 16 has a plurality of confetti pieces secured in a stack 26 and have a length and a weight), and wherein said confetti bundle is positioned within said hollow tube along the central axis (bundle 16 is loaded into the hollow tube at end 18, Fig. 4, 9);
a confetti wrapper defining a wrapper-weight and wherein said confetti wrapper at least partially wraps around one end of at least one of said at least one confetti bundle (bundle 16 includes an outer wrapper 28 which wraps around the sides and bottom end of the confetti stack 26, Fig. 7); 
wherein said at least one confetti bundle is suitably sized so that said at least one confetti bundle is ejected out of said hollow tube by rotating one of the first end or the second end to define a flicking motion (the user rotates the body 12 using their hand in direction A so the wand is moved rapidly along path B to release the bundle 16 from the body using a flicking motion, Fig. 1); and
wherein said at least one confetti bundle is configured to burst open a predefined burst distance from said hollow tube once ejected out of said hollow tube (the bundle wrapper 28 holds the confetti pieces in place until it is projected away from the tube a predefined distance (ex. 20 ft.) where the confetti then bursts into individual confetti pieces, Fig. 1, Col. 2 lines 51-67).
Watkins fails to teach:
The system, at least a portion of the outer surface of the elongate body, and majority of said plurality of confetti pieces each defining a glow in the dark quality.
Further, Bourdelaise teaches:
A handheld confetti launching system having an at least partially hollow tube defining an elongated body having an outer surface, an inner surface, a first end and an opposing second end with a central axis running along the center of the elongated body (elongate tube container 150 with an outer surface 152, inner surface, first and second ends 158/160, and a central axis, Fig. 1a-2c), at least one confetti bundle comprising a plurality of confetti pieces wherein said confetti bundle is positioned within said hollow tube along the central axis (plurality of confetti pieces 101 are inserted as a bundle (group) and is secured in the container 150, Fig. 1-2), and wherein at least a majority of said plurality of confetti pieces define a glow in the dark quality  (Col. 13 lines 46-55) and wherein at least one of the first end or the second end is configured for being held in a user's hand (the end 160 is held within a user’s fingers of a hand, Fig. 1-2).
Further, Putland teaches:
A handheld toy having an outer surface comprising glow in the dark paint to provide a glow in the dark quality ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Watkins to have modified launching device and confetti to have included a glow in the dark quality in order to allow the confetti to be easily seen and used in low light conditions and as confetti is known and commonly modified in the art to include many different colors, designs, and features to make the confetti more aesthetically pleasing and fun for the users as taught by Bourdelaise (Col. 13 lines 46-52, Col. 1 lines 13-19) and to allow the toy launcher to be viewable in dark or low light conditions as taught by Putland ([0034]). Further, it would have been obvious to one having ordinary skill in the art to have formed the system with glow in the dark material qualities for the launching tube and confetti as these are qualities of known materials used in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 2
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein said elongated body defines a length between about 6 inches and about 18 inches inclusive (Watkins: tube 12 has a length of about 6-12 inches, Col. 3 lines 49-53), and wherein said predefined burst distance is at least 10 feet (Watkins: the bundle wrapper 28 holds the confetti pieces in place until it is projected away from the tube a predefined distance (ex. 20 ft.) where the confetti then bursts into individual confetti pieces, Fig. 1, Col. 2 lines 51-67)..  
In Reference to Claim 4
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein the body-length is between about 6 inches and 3 feet (Watkins: tube 12 has a length of about 6-12 inches, Col. 3 lines 49-53).
In Reference to Claim 5
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein the outer perimeter of said hollow tube defines the shape of a dancer’s cane or a magician’s wand (Watkins: the tube 12 is formed as a cylinder in the same general shape as a magician’s wand, Fig. 1, 6).
In Reference to Claim 6
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein said glow in the dark quality is a fluorescent paint that glows when subjected to a blacklight (Putland: phosphorescent paint glows in the presence of a blacklight, [0034]).  
In Reference to Claim 7
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein at least one of said plurality of confetti pieces define one of a rectangular shape, heart, rose petal, star, or apple leaves (Watkins: rectangular, Fig. 4/7, with numerous other shapes disclosed, Col. 4 lines 8-12).  
In Reference to Claim 10
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein at least one of said plurality of confetti pieces define a multi-colored piece that is configured to glow in the dark when subjected to a dark light (Bourdelaise: confetti may include multicolored and glow in the dark features, Col. 13 lines 46-55).  
In Reference to Claim 11
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1, wherein said confetti wrapper is at least as wide as the confetti pieces (Watkins: wrapper 26 extends the width dimension W of the confetti stack 28, Fig. 7).
In Reference to Claim 13
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system as in claim 1, comprising at least two confetti bundles that are stacked adjacent to each other along the central axis of the elongated body (Watkins: Fig. 8 shows that at least two confetti bundles 16 may be stacked adjacent one another along the central axis of the tube, Col. 4 line 54 – Col. 5 line 28).
In Reference to Claim 15
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system as in claim 1, wherein each of said at least one confetti bundles define a frictional association with at least part of the inner surface of the elongated body (Watkins: the bundles 16 are frictionally retained by the fingers 22 at the end 18 of the tube 12 where they are inserted and held for launching, Fig. 2-8).  
In Reference to Claim 16
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system as in claim 1, wherein the inner-tube-diameter is between about seven-eighths of an inch to about two inches (Watkins: tube inner diameter of about .5-1.25 (ex. 1 inch) inches which falls between the claimed range, Col. 3 lines 49-64).  
In Reference to Claim 17
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system as in claim 16, wherein at least one of said plurality of confetti pieces defines a rectangular shape having a width of about one-half inch to about three-fourths of an inch (the confetti stack has a rectangular shape with a width of about the same as the inner tube diameter, which falls between about .5-1.25 inches, Col. 3 lines 10-20, 49-67).  
Claims 3 and 8 rejected under 35 U.S.C. 103a as being unpatentable over Watkins, Bourdelaise, and Putland as applied to claims 2, 7, and 13 above and further in view of Watkins US Pat. No. 5,643,042 (Watkins2).
In Reference to Claim 3
Watkins as modified by Bourdelaise and Putland and Watkins2 teaches:
The confetti launching system as in claim 2, wherein the bundle length is between about 3 inches to 17 inches long. (Watkins2: the length of the pieces of Fig. 5a-e may be ex. 3.25, 4.25 inches, Col. 3 lines 11-15, 34-36, 54-56).
Though Watkins fails to specifically teach the specific bundle length, it teaches a diameter that would appear to align with the claimed bundle length (about 3 inches) and further Watkins teaches that many known bundles may be used with the invention (Col. 4 lines 30-53 which cites Pat. No. 5,419,731 which discloses multiple different size, shape, and wrapped bundles).  Further, it would have been obvious to one having ordinary skill in the art to have formed the bundle to be the claimed length as Watkins2 teaches that this is a known and commonly used bundle length in the art (Col. 3 lines 11-15, 34-36, 54-56) and further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 8
Watkins as modified by Bourdelaise and Putland and Watkins2 teaches:
The confetti launching system of claim 7, wherein said at least one of said plurality of confetti pieces define a rectangular shape defining a width to length ratio of about 1.75 to 10.0.  (Watkins2: the L/W ratio may be between about 2.5-7, Fig. 1-4, Col. 2 lines 28-42).
Though Watkins fails to specifically teach the specific length width ratio, it teaches a diameter that would appear to align with the claimed bundle ratio (about 1.75, Fig. 7) and further Watkins teaches that many known bundles may be used with the invention (Col. 4 lines 30-53 which cites Pat. No. 5,419,731 which discloses multiple different size, shape, and wrapped bundles).  Further, it would have been obvious to one having ordinary skill in the art to have formed the bundle to be the claimed ratio as Watkins2 teaches that this is a known and commonly used bundle ratio in the art (Col. 2 lines 28-42) and further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 14
Watkins as modified by Bourdelaise and Putland and Watkins2 teaches:
The confetti launching system as in claim 13, wherein the stacked confetti bundles comprise layers of elongated rectangular confetti, and wherein the layers of elongated rectangular confetti are oriented at an angle with respect to each other.  (Watkins2: Fig. 1-3, each confetti bundle 12 is angled relative the next, Col. 4 lines 13-21).  
Though Watkins fails to specifically teach the layered orientation of the confetti Watkins teaches that many known bundles may be used with the invention (Col. 4 lines 30-53 which cites Pat. No. 5,419,731 which discloses multiple different size, shape, orientations, and wrapped bundles) in order to allow the confetti to better hold or release from the bundle and as this is a known confetti arrangement as taught by Watkins2 (Col. 4 lines 13-21). 
Claim 9 is rejected under 35 U.S.C. 103a as being unpatentable over Watkins, Bourdelaise, and Putland as applied to claim 1 above and further in view of Watkins US Pat. No. 5,643,042 (Watkins2) and Watkins US Pat. No. 6,692,335 (Watkins3).
In Reference to Claim 9
Watkins as modified by Bourdelaise and Putland teaches:
The confetti launching system of claim 1 as rejected above.
Watkins2 teaches: 
Wherein said hollow tube is about 18 inches long (Col. 2 lines 55-63) and wherein said at least one of said plurality of confetti pieces define a PVC piece made from a PVC film (PVC film, Col. 3 lines 8-12) that is between about three-fourths of an inch wide (confetti widths of about a quarter to an inch, Col. 3 lines 14-17).  
Watkins2 fails to teach:
The confetti specifically being a streamer that is between about 10-12 feet in length.
Further, Watkins3 teaches:
A similar handheld confetti launching system with a similar launching tube (10) and confetti (18), the confetti including streamers formed of PVC film and having a length of about 10-12 feet in length and about .75 inches in width (streamers may be 12 feet in length as is known in the art, Col. 2 lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Watkins to have formed the tube as 18 inches in order to launch more bundles or larger confetti items and as this length is known and commonly used in the art (Watkins2 Col. 2 lines 55-63) as confetti and to have formed the confetti out of PVC as this is a known and commonly used material as taught by Watkins2 (Col. 3 lines 8-12) and as a streamer as both bundled confetti pieces and streamers are well-known and interchangeably used in the art to be launched by the same system as Watkins3 (Col. 1 lines 10-20).
Claim 12 is rejected under 35 U.S.C. 103a as being unpatentable over Watkins, Bourdelaise, and Putland as applied to claim 1 above and further in view of Watkins US Pat. No. 6,692,335 (Watkins3).
In Reference to Claim 12
Watkins as modified by Bourdelaise, Putland, and Watkins3 teaches:
The confetti launching system as in claim 1, wherein the weight of said wrapper is about 1.25 times the weight of said plurality of confetti pieces (Watkins3: wrapper 42 of bundle 40 secures the pieces together in flight and have sufficient weight to allow the bundle to be launched high into the air, ex. 75 ft, Col. 5 lines 10-16).  
Though Watkins/Watkins3 is silent to the exact weight of the wrapper, it would have been obvious to have formed the wrapper with slightly more weight than the confetti pieces in order to allow the bundle to be thrown more distance into the air and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/18/2022, with respect to the rejection(s) of claim(s) 1-17 under 112 and 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watkins (5,624,295) in view of Bourdelaise and Putland.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Simonds (7,438,069), Fyksen, Jr. (9,903,682), Holmes (2016/0175731), Gaus (8,939,136), and Christensen (8,387,601) teach the use of glow in the dark material in toys and launching systems, and Holmes (2015/0352460) teach similar confetti devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711